DETAILED ACTION
This office action is in response to application filed on October 1, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/655859, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Essentially, the parent application fails to disclose a real-time waveform monitor (RTWM) circuit configured to .

Drawings
The drawings are objected to because the specification (at [0069]) describes a detecting circuit 1200 in Fig. 12, and also describes (at [0073]) a detecting circuit 1300 in Fig. 13, however, those labels are not indicated in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
Claims 1-15 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the signal generator as received by the DUT), while applying the judicial exception with, or by use of, a particular machine (e.g., a test and measurement instrument configuration), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., the RTWM circuit determining the DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the signal generator as received by the DUT), while applying the judicial exception with, or by use of, a particular machine (e.g., a test and measurement instrument configuration), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “capture a first waveform at a first test point between the signal generator and the DUT, the combination waveform representing a combination of an incident waveform (A) and a reflection waveform (B)” should read “capture a first waveform at a first test point between the signal generator and the DUT, the first waveform representing a combination of an incident waveform (A) and a reflection waveform (B)”.  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language “a signal generator generating a waveform to be sent over a cable to the DUT” should read “a signal generator generating a waveform to be sent over a cable to a DUT” since there is no antecedence basis for “the” DUT.  
Claim language “the RTWM circuit determining the DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t) …” should read “the RTWM circuit determining the DUT waveform based on the incident waveform (A), the reflection waveform (B), and a propagation delay (t) …” since there is no antecedence basis for “the” propagation delay (t).  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read “The method of claim 9, wherein determining the propagation delay (t) of the cable includes measuring the propagation delay (t) when the cable is looped back from an output of the signal generator output to a trigger input of the RTWM circuit”.  
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language should read “The method of claim 8, wherein determining the DUT waveform includes using the following equation: A(t)+B(-t), wherein A(t) represents the .  
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language should read “The method of claim 8, wherein determining the reflection waveform (B) is further based on an impedance of the RTWM circuit”.  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language “determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the signal generator as received by the DUT” should read “determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents a waveform generated by the signal generator as received by the DUT”.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Claim language should read “The computer readable storage medium of claim 16, wherein determining the DUT waveform includes using the following calculation: A(t)+B(-t), wherein A(t) represents the .  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
Claims 16-20 present “a computer readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent See MPEP 2111.01.  
As currently claimed, the language a computer readable storage medium does not specify if the computer readable medium is “transitory” or “non-transitory” and therefore claims 16-20 are considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).
In order to overcome this rejection, the following language is suggested:
“Claim 16. (Currently amended) A non-transitory computer readable storage medium …”
“Claim 17. (Currently amended) The non-transitory computer readable storage medium of claim …” Similar language is suggested for dependent claims 18-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horikami (US 10473719 B2), hereinafter ‘Horikami’, in view of Begg (US 6249128 B1), hereinafter ‘Begg’.
Regarding claim 1.
Horikami discloses:
A test and measurement instrument (Fig. 14), comprising: 
a device (Fig. 14, item 11c – “source device”) configured to transmit a waveform to be sent over a cable (Fig. 14, item 13c – “signal line”) to a device under test (DUT) (Fig. 14, item 12c – “destination device”, col. 14, line 62 – col. 15, line 3: a measurement instrument is used to measure signals present in a signal line resulting from the transmission of a signal from a source device to a destination device); and 
a real-time waveform monitor (RTWM) circuit (Fig. 14, item 1400 – “measurement instrument”: col. 1, lines 65-67: measurement instrument measures two signals that are simultaneously present on the signal line, which examiner interprets to imply performing measurements in real-time) configured to: 
capture a first waveform (Fig. 12, item 21b) at a first test point (Fig. 14, item 1403) between the device and the DUT (col. 15, lines 6-10: measurement instrument includes a first probe input that receives a first probed waveform from a first location on the signal line between source device and destination device), the combination waveform representing a combination of an incident waveform (A) and a reflection waveform (B) (col. 13, lines 1-10: measurement instrument receives as the first probed waveform a combination of the incident waveform A(t) and the reflected waveform B(t)), 
capture a second waveform (Fig. 12, item 23b) at a second test point (Fig. 14, item 1404) between the device and the DUT (col. 15, lines 6-13: measurement instrument includes a second probe input that receives a second probed waveform from a second location on the signal line between source device and destination device), 
determine the reflection waveform (B) and the incident waveform (A) based on the first waveform and the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the incident waveform A(t) and the reflected waveform B(t)), and 
determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).

Horikami does not explicitly disclose
determine a propagation delay (t) of the cable.
	
However, Horikami teaches:
“FIG. 4 illustrates a delay, Td, which represents a time it takes for incident signal 3 to propagate from first location A 1403 on signal line 13 to second location B 1404 on signal line 13, and conversely a time it takes for reflected signal 5 to propagate from second location B 1404 on signal line 13 to first location A 1403 on signal line 13. FIG. 4 also illustrates a delay, Tm, which represents a time it takes for incident signal 3 to propagate from second location B 1404 on signal line 13 to input node M 1402 of memory device 12 on signal line 13, and conversely a time it takes for reflected signal 5 to propagate from input node M 1402 of memory device 12 on signal line 13 to second location B 1404 on signal line 13” (col. 8, lines 4-16: times representing propagation of signals in the signal line are used to determine the incident waveform A(t) and the reflected waveform B(t) (see also col. 10, line 63-col. 11, line 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami to determine a propagation delay 

Horikami does not disclose:
the device is a signal generator configured to generate a waveform to be sent over the cable to the device under test (DUT).

Begg teaches:
a signal generator (Figs. 1 and 2, item 112) configured to generate a signal to be sent over the cable to the device under test (DUT) (Figs. 1 and 2, item 106 –‘DUT’; col. 3, lines 17-19: an RF source generates test signals for testing a device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to implement a signal generator configured to generate a waveform to be sent over the cable to the device under test (DUT), in order to provide a complete test and measurement instrument that incorporates signal generator capabilities for flexible testing.

Regarding claim 2. 
Horikami in view of Begg discloses all the features of claim 1 as described above.
Horikami further discloses: 
the RTWM circuit is configured to determine the DUT waveform using the following calculation: A(t)+B(-t), wherein A(t) represents the incident waveform (A) delayed by the propagation delay (t), and B(-t) represents the reflection waveform (B) measurement instrument overlaps a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).  

Regarding claim 3. 
Horikami in view of Begg discloses all the features of claim 1 as described above.
Horikami further discloses: 
the RTWM circuit is configured to determine the reflection waveform (B) based on the first waveform, the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the reflected waveform B(t)).

Horikami does not explicitly disclose:
the RTWM circuit is configured to determine the reflection waveform (B) based on an impedance of the RTWM circuit.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance of probe from measurement instrument is higher than the impedances of the signal line, source device and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to configure the RTSM circuit to determine the reflection waveform (B) based on an impedance of the RTWM circuit, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 4. 
Horikami in view of Begg discloses all the features of claim 3 as described above.
Horikami does not explicitly disclose:
the impedance of the RTWM circuit does not match an output impedance of the signal generator.  

However, Horikami further teaches:
impedance of probe from measurement instrument is higher than the impedances of the signal line, source device (analogous to signal generator) and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to incorporate the impedance of the RTWM circuit not matching an output impedance of the signal generator, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 5. 
Horikami in view of Begg discloses all the features of claim 1 as described above.
Horikami does not explicitly disclose:


However, Horikami further teaches:
“In some embodiments, the time delay Δt (which sets the distance between first location A and second location B) may be set to between about 10% to 30% of a bit interval for the incident signal 3, particularly when it is assumed that the incident signal 3 approximates a pseudo random bit stream (PRBS) signal. In one example, when the data rate is 3 Gbps, then one bit interval is 333 ps. In that case, the time delay Δt from first location A to second location B may be set to about 33 ps” (col. 10, line 63 – col. 11, line 4: time delay, which sets the distance between the two probing locations on the signal cable, is set (e.g., by a user) based on the data rate on the signal line (analogous to signal line characteristics on a datasheet, see also col. 8, lines 4-16)), and
“Measurement instrument 1400 may include a display device 1460 and a user interface 1470. Display device 1460 may include a liquid crystal display (LCD), a plasma display, a cathode ray tube (CRT), etc. User interface 1470 may include one or more of: a keyboard, a keypad, control knobs, a mouse, a trackball, buttons, indicator lights, etc., and associated processor and software for implementing user interface 370” (col. 15, lines 45-52: the measurement instrument includes a user interface with input capabilities).


Regarding claim 7. 
Horikami in view of Begg discloses all the features of claim 1 as described above.
Horikami further discloses:
a display (col. 15, lines 45-48: the measurement instrument includes a display) to visually present the DUT waveform (Fig. 1C, col. 6, lines 38-40: examiner interprets waveform at the destination device is displayed using display of the measurement instrument (see also col. 10, lines 7-15)).  

Regarding claim 8. 
Horikami discloses:
A method for determining a device under test (DUT) waveform (Figs. 1C and 13; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8, see also col.8, lines 4-16)), the method comprising: 
a device (Fig. 14, item 11c – “source device”) transmitting a waveform to be sent over a cable (Fig. 14, item 13c – “signal line”) to the DUT (Fig. 14, item 12c – “destination device”, col. 14, line 62 – col. 15, line 3: measurement instrument is used to measure signals present in a signal line resulting from the transmission of a signal from a source device to a destination device); 
a real-time waveform monitor (RTWM) circuit (Fig. 14, item 1400 – “measurement instrument”) capturing a first waveform (Fig. 12, item 21b) at a first test point (Fig. 14, item 1403) between the device and the DUT (col. 15, lines 6-10: measurement instrument includes a first probe input that receives a first probed waveform from a first location on the signal line between source device and destination device), the first waveform representing a combination of an incident waveform (A) and a reflection waveform (B) (col. 13, lines 1-10: measurement instrument receives as the first probed waveform a combination of the incident waveform A(t) and the reflected waveform B(t)); 
the RTWM circuit capturing a second waveform (Fig. 12, item 23b) at a second test point (Fig. 14, item 1404) between the device and the DUT (col. 15, lines 6-13: measurement instrument includes a second probe input that receives a second probed waveform from a second location on the signal line between source device and destination device); 
the RTWM circuit determining the reflection waveform (B) and the incident waveform (A) based on the first waveform and the second waveform (Fig. 12, col. 13, measurement instrument uses the first probed waveform and the second probed waveform to determine the incident waveform A(t) and the reflected waveform B(t)); and 
the RTWM circuit determining the DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the device as received by the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).

Horikami does not disclose:
the device is a signal generator generating a waveform to be sent over a cable to the DUT.

Begg teaches:
a signal generator (Figs. 1 and 2, item 112) generating a signal to be sent over a cable to the DUT (Figs. 1 and 2, item 106 –‘DUT’; col. 3, lines 17-19: an RF source generates test signals for testing a device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to implement a signal generator configured to generate a waveform to be sent over the cable to the device 

Regarding claim 9. 
Horikami in view of Begg discloses all the features of claim 8 as described above.
Horikami does not explicitly disclose:
the RTWM circuit determining the propagation delay (t) of the cable.  

However, Horikami teaches:
“FIG. 4 illustrates a delay, Td, which represents a time it takes for incident signal 3 to propagate from first location A 1403 on signal line 13 to second location B 1404 on signal line 13, and conversely a time it takes for reflected signal 5 to propagate from second location B 1404 on signal line 13 to first location A 1403 on signal line 13. FIG. 4 also illustrates a delay, Tm, which represents a time it takes for incident signal 3 to propagate from second location B 1404 on signal line 13 to input node M 1402 of memory device 12 on signal line 13, and conversely a time it takes for reflected signal 5 to propagate from input node M 1402 of memory device 12 on signal line 13 to second location B 1404 on signal line 13” (col. 8, lines 4-16: times representing propagation of signals in the signal line are used to determine the incident waveform A(t) and the reflected waveform B(t) (see also col. 10, line 63-col. 11, line 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami to configure the RTWM circuit to determine the propagation delay (t) of the cable, in order to accurately determine the 

Regarding claim 10. 
Horikami in view of Begg discloses all the features of claim 9 as described above.
Horikami does not explicitly disclose:
determining the propagation delay (t) of the cable includes receiving a propagation delay value entered by a user through a user interface.  

However, Horikami further teaches:
“In some embodiments, the time delay Δt (which sets the distance between first location A and second location B) may be set to between about 10% to 30% of a bit interval for the incident signal 3, particularly when it is assumed that the incident signal 3 approximates a pseudo random bit stream (PRBS) signal. In one example, when the data rate is 3 Gbps, then one bit interval is 333 ps. In that case, the time delay Δt from first location A to second location B may be set to about 33 ps” (col. 10, line 63 – col. 11, line 4: time delay, which sets the distance between the two probing locations on the signal cable, is set (e.g., by a user) based on the data rate on the signal line (analogous to signal line characteristics on a datasheet, see also col. 8, lines 4-16)), and
“Measurement instrument 1400 may include a display device 1460 and a user interface 1470. Display device 1460 may include a liquid crystal display (LCD), a plasma display, a cathode ray tube (CRT), etc. User interface 1470 may include one or more of: a keyboard, a keypad, control knobs, a mouse, a trackball, buttons, indicator lights, etc., the measurement instrument includes a user interface with input capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to determine the propagation delay (t) of the cable by receiving a propagation delay value entered by a user through a user interface, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12).

Regarding claim 12. 
Horikami in view of Begg discloses all the features of claim 8 as described above.
Horikami further discloses: 
determining the DUT waveform includes using the following equation: A(t)+B(-t), wherein A(t) represents the captured incident waveform (A) delayed by the propagation delay (t), and B(-t) represents the determined reflection waveform (B) delayed by the propagation delay (t) from the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument overlaps a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).  

Regarding claim 13. 

Horikami does not explicitly disclose:
determining the reflection waveform is further based on an impedance of the RTWM circuit.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to determine the reflection waveform further based on an impedance of the RTWM circuit, in order to 

Regarding claim 14. 
Horikami in view of Begg discloses all the features of claim 13 as described above.
Horikami does not explicitly disclose:
the impedance of the RTWM circuit does not match an output impedance of the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device (analogous to signal generator) and destination device for probing the signals on the signal line).


Regarding claim 15.  
Horikami in view of Begg discloses all the features of claim 8 as described above.
Horikami further discloses:
visually presenting the DUT waveform on a display device (Fig. 1C, col. 6, lines 38-40, col. 15, lines 45-48: examiner interprets waveform at the destination device is displayed using display of the measurement instrument (see also col. 10, lines 7-15)).

Regarding claim 16. 
Horikami discloses:
A computer readable storage medium (Fig. 14, item 1440 – ‘memory’, col. 16, lines 53-62) having instructions stored thereon that, when executed by a processor (Fig. 14, item 1450 – “signal processor”) of a test and measurement instrument (Fig. 14) that includes a device (Fig. 14, item 11c – “source device”) configured to output a signal to a device under test (DUT) (Fig. 14, item 12c – “destination device”) through a cable (Fig. 14, item 13c – “signal line”, col. 14, line 62 – col. 15, line 3: a measurement instrument is used to measure signals present in a signal line resulting from the transmission of a signal from a source device to a destination device), cause the test and measurement instrument to: 
measurement instrument includes a first probe input that receives a first probed waveform from a first location on the signal line between source device and destination device), the first waveform representing a combination of an incident waveform (A) and a reflection waveform (B) (col. 13, lines 1-10: measurement instrument receives as the first probed waveform a combination of the incident waveform A(t) and the reflected waveform B(t)), 
capture a second waveform (Fig. 12, item 23b) at a second test point (Fig. 14, item 1404) between the device and the DUT (col. 15, lines 6-13: measurement instrument includes a second probe input that receives a second probed waveform from a second location on the signal line between source device and destination device), 
determine the reflection waveform (B) and the incident waveform (A) based on the first waveform and the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the incident waveform A(t) and the reflected waveform B(t)), and 
determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the device as received by the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).


determine a propagation delay (t) of the cable. 
	
However, Horikami teaches:
“FIG. 4 illustrates a delay, Td, which represents a time it takes for incident signal 3 to propagate from first location A 1403 on signal line 13 to second location B 1404 on signal line 13, and conversely a time it takes for reflected signal 5 to propagate from second location B 1404 on signal line 13 to first location A 1403 on signal line 13. FIG. 4 also illustrates a delay, Tm, which represents a time it takes for incident signal 3 to propagate from second location B 1404 on signal line 13 to input node M 1402 of memory device 12 on signal line 13, and conversely a time it takes for reflected signal 5 to propagate from input node M 1402 of memory device 12 on signal line 13 to second location B 1404 on signal line 13” (col. 8, lines 4-16: times representing propagation of signals in the signal line are used to determine the incident waveform A(t) and the reflected waveform B(t) (see also col. 10, line 63-col. 11, line 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami to determine a propagation delay (t) of the cable, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12).

Horikami does not disclose:
the device is a signal generator configured to output a signal to a device under test (DUT) through a cable.

Begg teaches:
a signal generator (Figs. 1 and 2, item 112) configured to output a signal to a device under test (DUT) (Figs. 1 and 2, item 106 –‘DUT’) through a cable (col. 3, lines 17-19: an RF source generates test signals for testing a device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to implement a signal generator configured to output a signal to the device under test (DUT) through the cable, in order to provide a complete test and measurement instrument that incorporates signal generator capabilities for flexible testing.

Regarding claim 17. 
Horikami in view of Begg discloses all the features of claim 8 as described above.
Horikami further discloses: 
determining the DUT waveform includes using the following calculation: A(t)+B(-t), wherein A(t) represents the captured incident waveform (A) delayed by the propagation delay (t), and B(-t) represents the determined reflection waveform (B) delayed by the propagation delay (t) from the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument overlaps a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).  

Regarding claim 18. 
Horikami in view of Begg discloses all the features of claim 16 as described above.
Horikami does not explicitly disclose:
determining the reflection waveform (B) is further based on an impedance of a waveform monitoring circuit coupled to the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to determine the reflection waveform (B) further based on an impedance of a waveform monitoring circuit 

Regarding claim 19. 
Horikami in view of Begg discloses all the features of claim 18 as described above.
Horikami does not explicitly disclose:
the impedance of the waveform monitoring circuit does not match an output impedance of the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device (analogous to signal generator) and destination device for probing the signals on the signal line).


Regarding claim 20. 
Horikami in view of Begg discloses all the features of claim 16 as described above.
Horikami further discloses:
the instructions stored thereon further cause the test and measurement instrument to cause a display to visually present the DUT waveform (Fig. 1C, col. 6, lines 38-40, col. 15, lines 45-48: examiner interprets waveform at the destination device is displayed using display of the measurement instrument (see also col. 10, lines 7-15)).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horikami, in view of Begg, and in further view of Kamangir (Screen captures from YouTube video clip entitled “Measuring signal propagation delay in coaxial cables,” 1 pages, uploaded on January 7, 2014 by user “Arash Kamangir”. Retrieved from Internet: <https://www.youtube.com/watch?v=q02NMlkmNmw >), hereinafter ‘Kamangir’.
Regarding claim 6. 
Horikami in view of Begg discloses all the features of claim 1 as described above.
Horikami does not disclose:


Kamangir teaches:
the RTWM circuit is configured to determine the propagation delay (t) based on a measurement made when the signal generator output is looped back through the cable to an input of the test and measurement instrument (see video timeline up to ~2:35: output of function generator is connected to channel 1 of oscilloscope, a rg-58 cable is connected from channel 1 to channel 2 in the oscilloscope, and determination of propagation delay in rg-58 cable is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and in further view of Kamangir to configure the RTWM circuit to determine the propagation delay (t) based on a measurement made when the signal generator output is looped back through the cable to a trigger input of the test and measurement instrument, in order to accurately and easily assess the propagation delay on the cable.

Regarding claim 11. 
Horikami in view of Begg discloses all the features of claim 9 as described above.
Horikami does not disclose:


Kamangir teaches:
determining the propagation delay (t) of the cable includes measuring the propagation delay when the cable is looped back from an output of the signal generator output to an input (see video timeline up to ~2:35: output of function generator is connected to channel 1 of oscilloscope, a rg-58 cable is connected from channel 1 to channel 2 in the oscilloscope, and determination of propagation delay in rg-58 cable is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and in further view of Kamangir to determine the propagation delay (t) of the cable includes measuring the propagation delay when the cable is looped back from an output of the signal generator output to a trigger input, in order to accurately and easily assess the propagation delay on the cable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okayasu; Toshiyuki, US 5942902 A, Method of measuring delay time and random pulse train generating circuit used in such method

Obara; Hideyuki, US 4814689 A, Method of measuring a cable delay time
Reference discloses measuring delay time of a cable using probes of an oscilloscope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857